 

   
 

 

 

 

Case 1:19-cv-07113-DLC Document 18 Filed; 7
8 i

aa onttns Owe oi

ne SPUATIY BEDE i

DOL |

oT AE ee _ i

DAL MRL a 07 Ly}

 

 

JAMES LE. JOHNSON THE CITY OF NEw YorK COREY 8. SEOOCK

Carporation Counsel Senior Counsel
LAW DEPARTMENT phone: (212) 356-508 |
100 CHURCH STREET cshoock@law.nye. zov

NEW YORK, N.Y, 10007

December 5, 2019
VIA ECF “w
Honorable Denise L. Cote ae yw
United States District Judge at &| te wk

United States District Court “«
Southern District of New York py nn ha
500 Pearl Street gt

New York, New York 10007 Je

 

Re: Shalicia Anderson v. City of New York, et al.
19 Civ. 7113 (DLC) (JILC)}

Your Honor:

I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
of New York and the attorney assigned to represent Defendants City of New York, Malcolm Liu,
Anwar Bashiru, and La-Ronda Knox in the above-referenced matter. Defendants write in
response to the Court’s inquiry for an update regarding the status of the medical releases Plaintiff
was to provide Defendants in accordance with the Order of the Court dated November 27, 2019.
See ECF No. 17.’ Defendants also renew our request to the Court: (1) to grant an enlargement of
time to answer or otherwise respond to the Amended Complaint from December 6, 2019 to and
including January 10, 2020; (2) to compel Plaintiff to provide fully compliant medical releases
by a date certain; and (3) to adjourn the Initial Conference scheduled for June 5, 2020. See ECF
No. 16.

To date, Plaintiff has not supphed Defendants with medical releases that fully conform to
Local Civil Rule 83.10, Exhibit B. As Defendants represented in their application dated October
25, 2019, Defendants have attempted to utilize the non-conforming releases to obtain the
requisite records, but had been “mostly unsuccessful.” See ECF No. 11. In fact, as of October
25th Defendants had obtained records from only one of six of Plaintiff's medical providers using
the non-conforming releases, and those records were uncertified.

In their application dated November 25, 2019, Defendants again represented that
Defendants would attempt to use the non-conforming releases to the providers to reduce

 

' The Court issued a related Order on October 28, 2019. See ECF No, 12.

 
Case 1:19-cv-07113-DLC Document18 Filed 12/05/19 Page 2 of 3

unnecessary delays. See ECF No, 16,2 On December 4, 2019, the undersigned received
responsive records from two additional providers also using non-conforming releases.? Thus,
Defendants are now in possession of records pursuant to four of the six releases supplied by
Plaintiff. We have received neither conforming releases nor responsive records relating to the
provider listed in the final two non-conforming releases for the William F. Ryan Center. On
December 5, 2019, at 4:39 p.m., mmutes before Defendants were going to file this letter,
Plaintiffs counsel emailed Defendants two completed releases for that provider, however,
neither included the two-page captioned and notarized releases annexed in LCR 83.10, Exhibit
B.

Accordingly, while it is Defendants’ position that although we do not possess the releases
to which we are entitled pursuant to LCR 83.10, we have now obtained the records with the non-
conforming releases necessary to interpose a response to the Amended Complaint. Having so
recently received those additional records, however, and to accommodate the holidays and other
scheduling issues, Defendants respectfully request this Court grant our previous application for
an enlargement of time to respond to the Amended Complaint from December 6, 2019 to and
including January 10, 2020.

In addition, Defendants also request that this Court order Plaintiff to provide fully
conforming releases for all of Plaintiff's medical providers, including the two-page captioned
and notarized releases annexed in LCR 83.10, Exhibit B by a date certain. Although Defendants
believe we can now tespond to the Amended Complaint and interpose factually plausible
affirmative defenses pursuant to the law in this Circuit,’ only the two-page captioned and
notarized releases contained in LCR 83.10, Exhibit B call for the production of certified records.
To date, despite this Office’s requests to each provider that the medicai records they produce be
certified, two of the sets of records we have obtained through the non-conforming medical
releases were delivered without certifications. While Defendants are hopeful mediation will be
fruitful, the certifications will be important should this case proceed to discovery and trial.

Finally, as the Court is aware, on October 28, 2019, the Court scheduled an Initial
Conference for June 5, 2020. See ECF No. 13. Defendants respectfully request that the Initial
Conference be adjourned to provide the parties the full period of time in which to pursue
settlement through mediation pursuant to LCR 83.10.

For the reasons stated herein, Defendants request that this Court: (1) grant a second
enlargement of time to respond to the Amended Complaint, from December 6, 2019 to and

 

* Between October 25th and November 25th one additional provider produced uncertified
records to Defendants pursuant to a non-conforming release,

* Those records were date-stamped as received by this Office on November 27, 2019.

“ See generally GEOMC Co, vCalmare ‘Therapeutics Ine., 918 F.3d 92 (2d Cir. 2019).

 
Case 1:19-cv-07113-DLC Document 18 Filed 12/05/19 Page 3 of 3

including January 10, 2020, applicable to all Defendants; (2) compel full and properly completed
medical releases by a date certain; and (3) adjourn the Initial Conference from June 5, 2020.°

Defendants thank the Court for its consideration herein.

Respectfully submitted,

 

Senior ‘Counsel
Special Federal Litigation Division

ce: Samuel C, DePaola Esq. (by ECF)
Attorney for Plaintiff
Sim & DePaola, LLP
4240 Bell Boulevard, Suite 201
Bayside, New York 11361

 

> Additional matters raised in Defendants’ November 25th application, including the issue of the
service of process regarding individual defendant Albert Otero, and the question of whether the
Court’s October 28th Order applied to the individual defendants or to Defendant City alone are
not addressed herein, but remain unresolved.

 
